 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-008 KJM

11                                 Plaintiff,            STIPULATION AND
                                                         PROTECTIVE ORDER REGARDING
12                          v.                           DISCOVERY

13   TARIQ ARRHAMANN MAJID,

14                                Defendant.

15

16          The United States of America, through its undersigned attorney, and the defendant, through his

17 undersigned attorney, hereby stipulate as follows:

18          1.      This Court may enter protective orders pursuant to Fed. R. Crim. P. 16(d), 18 U.S.C. §§

19 3509(d)(3) and 3771(a), and its general supervisory authority.

20          2.      This order pertains to all discovery provided or made available to defense counsel that

21 contains the name of, or other potentially identifying information about, a victim or child witness and to

22 “Personal Identifying Information,” as defined herein (collectively referred to as “protected discovery”).

23 The term “Personal Identifying Information” (PII) includes any information within the definition of a

24 “means of identification” under 18 U.S.C. § 1028(d)(7) or any information within the definition of an

25 “access device” under 18 U.S.C. § 1029(e)(1).

26          3.      Defense counsel shall not disclose any of the protected discovery or its contents directly

27 or indirectly to any person other than their respective defendant/client, potential witnesses that they are

28 interviewing or preparing for trial, counsel for those witnesses, or anyone employed by defense counsel

                                                         1
 1 (such as attorneys, paralegals, secretaries, experts, investigators, and law clerks) in connection with the

 2 representation of the defendant in this criminal case. Nothing in this order supersedes or should be read

 3 to contradict the no-contact order previously entered in this case by the District Court concerning

 4 contact by the defendant with alleged victims. See ECF No. 21.

 5          4.      To the extent that notes are made that memorialize, in whole or in part, the PII in any

 6 protected discovery, or to the extent that copies are made for authorized use by members of the defense

 7 team, such notes, copies, or reproductions become protected discovery subject to the protective order

 8 and must be handled in accordance with the terms of the protective order.

 9          5.      While the defendant is in custody, defendant may view the protected discovery in the

10 presence of defense counsel, but may not retain a copy or otherwise disseminate the contents of such

11 discovery. If the defendant is released from custody, and requests a copy of his client file from defense

12 counsel, the defendant may obtain a copy of the protected discovery, so long as defense counsel first

13 redacts the victims’ (and the victims’ parents’) names and any other information that could be used to

14 identify or contact the victims before providing him with the copy he requests. The defendant agrees not

15 to disclose the protected discovery or its contents in accordance with 18 U.S.C. § 3509(d)(1).

16          6.      The protected discovery and information contained or described therein may only be used

17 in connection with the litigation of this case and for no other purpose.

18          7.      In the event that a party needs to file protected discovery containing PII, or materials

19 otherwise identified as containing confidential information of victims, witnesses, or third parties with

20 the Court, or disclose PII in court filings, the filing should be made under seal or with all PII or
21 confidential materials redacted. The party seeking to file such information shall make all reasonable

22 attempts to avoid the divulging of PII or confidential materials.

23          8.      In the event the defendant obtains habeas counsel, undersigned counsel may provide

24 habeas counsel with a copy of the protected discovery after habeas counsel has been provided a copy of

25 this order. Habeas counsel shall also be subject to this order and must abide by its provisions concerning

26 defense counsel.

27         9.       Defense counsel will store the protected discovery in a secure place and will use

28 reasonable care to ensure that it is not disclosed to third persons in violation of this order or 18 U.S.C. §

                                                          2
 1 3509(d).

 2          10.     If defense counsel makes, or causes to be made, any further copies of any of the protected

 3 discovery, defense counsel will ensure that the following notation is physically written or inscribed on

 4 each copy made, if the confidentiality of the documents is otherwise not already present on the copied

 5 file(s): “CONFIDENTIAL – May Not Be Disseminated Except in Accordance With Court Protective

 6 Order.” For example, if defense counsel makes a copy of an audio or video file that falls within the

 7 protections of this order, she must physically mark the copy of that file with: “CONFIDENTIAL – May

 8 Not Be Disseminated Except in Accordance With Court Protective Order.”

 9          11.     If defense counsel releases custody of any of the protected discovery, or authorized

10 copies thereof, to any person described in paragraph three, defense counsel shall first provide such

11 recipients with copies of this order. The parties agree that defense counsel, defense investigators and

12 support staff shall not provide the protected discovery to the defendant or any other witness or copies of

13 the protected discovery, except for the limited situations identified in this order.

14          12.     Defense counsel shall advise government counsel of any subpoenas, document requests

15 or claims for access to the protected discovery by third parties if defense counsel is considering

16 disseminating any of the protected discovery to a third party so that the government may take action to

17 resist or comply with such demands as it may deem appropriate.

18          13.     Defense counsel shall be responsible for advising the defendant, or her client, her

19 employees and other members of the defense team, and defense witnesses of the contents of this order.

20 Defense counsel shall not provide or make available to any person described in paragraph three the
21 protected discovery until that individual has been provided a copy of this Order by defense counsel.

22          14.     The parties agree to abide by 18 U.S.C. § 3509(d)(2) with regard to court filings.

23          15.     If it becomes necessary to refer to a victim or child witness during any public court

24 proceeding or in a public court filing, the parties shall use agreed upon pseudonyms, such as “victim 1.”

25          16.    This order does not limit employees or contractors of the United States Attorney’s Office

26 for the Eastern District of California from disclosing the protected discovery to members of or

27 contractors for the United States Attorney’s Office, law enforcement agencies, the Court, and the

28 defense.

                                                          3
 1          17.    The provisions of the Oder shall not terminate at the conclusion of this prosecution. All

 2 protected discovery subject to this order maintained in the defense team’s files shall remain subject to

 3 the order unless and until such order is modified by the Court.

 4          18.    In the event that there is a substitution of counsel prior to final disposition of the case, new

 5 counsel of record must join this protective order before any protected discovery may be transferred from

 6 the undersigned defense counsel to the new defense counsel. New defense counsel then will become

 7 defense counsel for purposes of this protective order, and become the defense team’s custodian of

 8 materials and shall become responsible, upon the conclusion of the appellate and post-conviction

 9 proceedings, for complying with this order.

10          19.     Nothing in this order shall preclude a party from seeking a more restrictive protective

11 order or other court order with regard to particular discovery items.

12          20.     Nothing in the order shall be construed to affect or comment on the admissibility or

13 discoverability of the protected discovery, and nothing in this order shall be construed to affect the

14 application of and the parties’ compliance with the Federal Rules of Criminal Procedure, Local Rules,

15 and applicable statutes.

16    Dated: February 14, 2020                                 MCGREGOR W. SCOTT
                                                               United States Attorney
17

18                                                      By: /s/ Michele Beckwith
                                                            Michele Beckwith
19                                                          Assistant United States Attorney
20
      Dated: February 14, 2020
21
                                                        By: /s/Linda Allison
22                                                          Linda Allison
                                                            Assistant Federal Defender
23

24                                                    ORDER
25                  IT IS SO ORDERED
26 Dated: February 14, 2020
                                                       _____________________________________
27                                                     CAROLYN K. DELANEY
28                                                     UNITED STATES MAGISTRATE JUDGE


                                                           4
